Title: To James Madison from William C. C. Claiborne, 22 September 1814
From: Claiborne, William C. C.
To: Madison, James


        
          Dear Sir,
          New Orleans September 22nd. 1814.
        
        We have the afflicting intelligence of the fall of the City of Washington, but are not yet furnished the particulars; The public Buildings it is reported are all destroyed, but we are left to hope that private property has been respected. This event will excite thro’out the Union, the deepest Regret; But it may be an evil for a Good; It Surely will revive the Spirit of Seventy Six, and call forth the most immediate, Zealous and united efforts to expel the Invader. We consider ourselves here Sir, as much exposed, And are making every exertion to place the Country in a State of defence. In this city, there is certainly Some disaffection to the Government, and it is to be found also in other parts of the State; But it is at the present moment, by no means as considerable, as I had (very lately) Supposed; the natives of Louisiana

are begining to manifest the most patriotic disposition; I shall not only be enabled to complete the requisition, but to call into the field an additional auxiliary force when the occasion demands; If however the Enemy should contemplate a Serious Invasion of this State, (And this Seems to be the General opinion), the country must fall, if it be left to her own Resources. I have in consequence, deemed it my duty in Letters to the Governors of Kentucky & Tennessee, to urge them to hasten on reinforcements. General Jackson Continues at Mobille, And is making the best disposition of his forces on that Quarter; very lately, a Combined attack by land & Water, of the English, Indians, & Some volunteer Spaniards on Fort Boyer at the point of Mobille, was galantly repelled by our little Garrison, the particulars of which you will doubtless receive from General Jackson. The Enemy is intriguing with our negroes in this State and to his Stil greater disgrace, has even made overtures of friendship, to the Pirates and Smugglers of Barataria; But the evil he meditates will I hope be averted. We have from Mexico, reports which at the Present Crisis, I consider, as highly interesting to the United States. It is said the vice Roy has delivered the City of Mexico to the Revolutionists, and that all parties had declared for Independence. If this news be true, it will add to the Security of Louisiana; it will at least, make our present neighbours the most Sincere friends if it should Comport with the Policy of the United States (as I hope it may) to Acknowledge the Independence of Mexico. There is now in this city, a field Marshal in the Service of the Revolutionists; he is an intelligent man, and Seems very much disposed to favour the interests of his country. I have told him, that he could not calculate upon the Support of the United States until the people of mexico, had Agreed to a formal Declaration of Independence, and established for themselves a Constitution or form of Government. That this being done, a Minister duly appointed by the Mexican Government, near the Government of the United States would probably be received, and a minister Sent to Mexico in return. Such a State of things would unquestionably at the present Crisis, add much to the Security of this Section of the Union and therefore it is, that I earnestly wish it. But the very partial attempts at Revolution, which have lately been made in the Province of Texas and for the most part by unprincipled Adventurers promise no other effects, than to draw to the Fronteers of Louisiana many Persons of Desperate Character and fortune, & to encrease the Wretchedness of the people, whose interest they profess to Support; That these Attempts, So far as they have been Set on foot, or promoted Within the limits of this State, have not long Since been put down, Cannot be attributed to a want of exertion on my part; But the fact is, I have not been able, to cause my orders on this Subject to be executed without the aid of Force, and a Competent force has not been at my disposition. The Militia were at first resorted to; but I Soon found, they were not of the description of Troops

to be used on Such Service. I have the honor to be Sir, With great respect your faithful friend
        
          William C. C. Claiborne
        
      